Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication (s) received 9/03/2021. 
As per the claims filed 2/19/2021:

Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 16, 20 is/are independent claims.


Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 1, 19 of U.S. Patent No. 9900371. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate all the limitations of the claims. Please refer to the claim mappings below.

Claim 1: As per claim 1, Patent 371 discloses a system for inspection of content associated with a web address, comprising a processor [col 19. Lines 9-12] configured to: 
(a) for each tag of a plurality of tags within the content [col 19, lines 19]: 
(i) identify that tag within the content [col 19, lines 22-24, piggyback tags identified]; 
(ii) receive a set of tag execution data based upon execution of that tag [[col 19, lines 25-27] piggyback tag executed]; 
(iii) for each subsequent tag of a plurality of subsequent tags within the set of tag execution data [col 19, lines 25-27]:
(A) identify that subsequent tag within the set of tag execution data [[col 19, lines 23-24]];
(B) receive a set of subsequent tag execution data based upon execution of that subsequent tag[col 19, lines 26-27] 
(b) store a plurality of tag descriptions based on sets of tag execution data and sets of subsequent tag execution data [col 19, lines 28-34] wherein the plurality of tag descriptions includes descriptions of the identified tags and descriptions of the identified subsequent tags [col 19, lines 28-34 report stores tag data, and subsequent tags (piggyback tags)] and 
(c) generate a report based on the plurality of tag descriptions [col 19, lines 29-34].

	Claims 16 and 20 are rejected for similar reasons as claim 1 above. See Patent 371 claims 1 and 19. 
	Claims 2-15, 17-19 are rejected for being dependent on a rejected base claim.


Claim Rejections 35 U.S.C. §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alan M. Feuerlein et al. (US PG Pub No. 2014/0281902; Published: 9/18/2014, filed: 05/09/2013)(hereinafter: Feuerlein).

Claim 1:
As per independent claim 1, Feuerlein discloses a system for inspection of content associated with a web address, comprising a processor [[0029], see fig 1.]configured to: 
(a) for each tag of a plurality of tags within the content [[0031] web page contains a plurality of tags]: 
(i) identify that tag within the content [[0029-0031] master tag identified]; 
(ii) receive a set of tag execution data based upon execution of that tag [[0034] tag execution data received upon execution of the master tag]; 
(iii) for each subsequent tag of a plurality of subsequent tags within the set of tag execution data [[0033] process repeated for all tags after the master tag]:
(A) identify that subsequent tag within the set of tag execution data [[0033] subsequent tags identified];
(B) receive a set of subsequent tag execution data based upon execution of that subsequent tag[[0033] subsequent tags executed] 
(b) store a plurality of tag descriptions based on sets of tag execution data and sets of subsequent tag execution data [[0071] data stored including tag identification and execution data] wherein the plurality of tag descriptions includes descriptions of the identified tags and descriptions of the identified subsequent tags [[0065] reports include detailed tag information about the master and subsequent tags] and 
(c) generate a report based on the plurality of tag descriptions [[0059-0060, 0071] report created based on the tag execution data].

Claim 16:
	As per independent claim 16, it recites the method executed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.


Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuerlein in view of Douglas Smith (US PG Pub No. 2016/0019600; Filed: 07/16/2014)(hereinafter: Smith).
Smith was cited in the IDS filed 9/03/2021.

Claim 2:
As per claim 2, which depends on claim 1, Feuerlein discloses wherein the processor is further configured to: (a) receive the content by accessing the web address [[0061,0036] content accessed corresponding to web address]. and 
(b) use a virtual browser to execute each tag and each subsequent tag. 
Smith, in the same field of displaying a representation of tags associated with a website discloses this limitation in [[0028] visual tag generator executed in browser].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the report generating teachings of Feuerlein to use a browser to execute each tag and subsequent tag as disclosed by Smith. The motivation for doing so would have been to allow the rendering system to obtain a complete picture of each web page in a website being processed by a browser while helping a website operator to more easily understand and evaluate analytics code or tags.

Claim 3:
As per claim 3, which depends on claim 1, Feuerlein discloses generating a report (0059-60, 0071). However, Feuerlein failed to specifically disclose wherein the report includes at least one visual indication of a relationship between a description of an identified tag and a description of an identified subsequent tag.
Smith, in the same field of displaying a representation of tags associated with a website discloses this limitation in that [0021 visual site map includes tags attached to the webpages, tags can be viewed within the interface, 0035 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the report generating teachings of Feuerlein to include at least one visual indication of a relationship between a description of an identified tag and a description of an identified subsequent tag as disclosed by Smith. The motivation for doing so would have been to allow the rendering system to obtain a complete picture of each web page in a website being processed and allows a website operator to more easily understand and evaluate analytics code or tags.

Claim 4:
As per claim 4, which depends on claim 3, it is rejected under the same rationale as claim 3 above. Additionally, Feuerlein and Smith disclose wherein the at least one visual indication of the relationship between the description of the identified tag and the description of the identified subsequent tag includes one or more of: (a) a line originating at the description of the identified tag and terminating at the description of the identified subsequent tag; (b) a spatial offset of the description of the identified subsequent tag from the description of the identified tag; or (c) placement of the description of the identified tag and the description of the identified subsequent tag in different levels of a cascading set of levels. Smith, [0048, a website may be identified for visual tag mapping in any of various ways. For instance, a website may be identified via user input. An example of a user interface affordance that allows a user to provide user input identifying a website is shown at 504 in FIG. 5.] Fig. 5 shows a spatial offset of the description of the identified subsequent tag from the description of the identified tag.

Claim 5:
As per claim 5, which depends on claim 1, Feuerlein discloses the system using a processor (0079) However, Feuerlein failed to specifically disclose wherein the processor includes two or more processors that are communicatively coupled with each other.
Smith, in the same field of displaying a representation of tags associated with a website discloses this limitation in that [0020, system not limited to a single processor, 0056-0057 system architecture].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system architecture of Feuerlein to include two processors that are communicatively coupled with each other as disclosed by Smith. The motivation for doing so would have been to extract the benefits of parallel processing or faster processing rates from a multi-processor architecture, thus increasing efficiency and response rates.

Claim 18:
As per claim 18, which depends on claim 16, Feuerlein discloses generating a report (0059-60, 0071). However, Feuerlein failed to specifically wherein the report includes at least one visual indication of a relationship between a description of an identified tag and a description of an identified subsequent tag.
Smith, in the same field of displaying a representation of tags associated with a website discloses this limitation in that [0021 visual site map includes tags attached to the webpages, tags can be viewed within the interface, 0035 mapping shows relationship between tags and webpages, information about tags is displayed].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the report generating teachings of Feuerlein to modify the report to  include at least one visual indication of a relationship between a description of an identified tag and a description of an identified subsequent tag as disclosed by Smith. The motivation for doing so would have been to allow the rendering system to obtain a complete picture of each web page in a website being processed and allows a website operator to more easily understand and evaluate analytics code or tags.


Claim 20:
As per independent claim 20, Feuerlein discloses a method for inspecting content associated with a web address, the method comprising: 
(a) providing, by a server, the content associated with the web address to a tag inspection system, wherein the content includes at least one tag that is configured to, when executed by the tag inspection system, cause at least one subsequent tag to be provided to the tag inspection system[[0022-0025, 0029] master tag server configured to execute a master tag and identified subsequent tags to inspect] 
(b) receiving, by a user device, a report from the tag inspection system that is based on [[0022, 0058-60, 0071] reports regarding tag inspection generated for user]. 
(i) a set of tag execution data that was produced based on execution of the at least one tag[[[0034] tag execution data received upon execution of the master tag]]; and 
(ii) a set of subsequent tag execution data that was produced based on execution of the at least one subsequent tag[[0033] subsequent tags executed]. 
(c) displaying, by the user device and based on the report[[0059-0060, 0071] report created based on the tag execution data].
 Feuerlein discloses generating a report (0059-60, 0071). However, Feuerlein failed to specifically disclose
(i) a description of the at least one tag; (ii) a description of the at least one subsequent tag; and (iii) a visual indication of a relationship between the at least one tag and the at least one subsequent tag.
Smith, in the same field of displaying a representation of tags associated with a website discloses this limitation in that [0021 visual site map includes tags attached to the webpages, tags can be viewed within the interface, 0035 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the report generating teachings of Feuerlein to modify the report to include (i) a description of the at least one tag; (ii) a description of the at least one subsequent tag; and (iii) a visual indication of a relationship between the at least one tag and the at least one subsequent tag as disclosed by Smith. The motivation for doing so would have been to allow the rendering system to obtain a complete picture of each web page in a website being processed and allows a website operator to more easily understand and evaluate analytics code or tags.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuerlein in view David R. Kandasamy et al. (US PG Pub No. 2011/0185016; Published: 07/28/2011)(hereinafter: Kandasamy).
Kandasamy was cited in the IDS filed 9/03/2021.

Claim 6:
As per claim 6, which depends on claim 1, Feuerlein discloses wherein the report includes, for each of the plurality of tag descriptions, [two or more of]: (b) a description of one or more subsequent tags that were executed as a result of execution of the tag associated with that tag description [[0034] report includes information about subsequent tags that were executed as a result of the execution of the master tag].
Feuerlein failed to specifically disclose
(a) a description of one or more cookies placed upon execution of a tag associated with that tag description; (c) a description of a first plurality of web addresses that are within the same domain as the web address, and whose content does not include the tag; and (d) a description of a second plurality of web addresses that are within the same domain as the web address, and whose content does include the tag.
Kandasamy, in the same field of processing and executing tracking tags on a website discloses [[0043-0044, 0062] cookies are created upon execution of tag, cookie information is stored].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the report generating teachings of Feuerlein to include a description of one or more cookies placed upon execution of a tag associated with that tag description as disclosed by Kandasamy. The motivation for doing so would have been to provide enhance website tracking while reducing website processing times considerably (0023).


Allowable Subject Matter

s 7-15, 17, 19, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/HOWARD CORTES/Primary Examiner, Art Unit 2144